UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 6, 2007 Date of Report (Date of earliest event reported) CommissionFile Number Exact Name of Registrant as Specified in Its Charter; State of Incorporation; Address of Principal Executive Offices; and Telephone Number IRS Employer IdentificationNumber 1-16169 EXELON CORPORATION (a Pennsylvania corporation) 10 South Dearborn Street P.O. Box 805379 Chicago, Illinois 60680-5379 (312) 394-7398 23-2990190 333-85496 EXELON GENERATION COMPANY, LLC (a Pennsylvania limited liability company) 300 Exelon Way Kennett Square, Pennsylvania 19348 (610) 765-5959 23-3064219 1-1839 COMMONWEALTH EDISON COMPANY (an Illinois corporation) 440 South LaSalle Street Chicago, Illinois 60605-1028 (312) 394-4321 36-0938600 000-16844 PECO ENERGY COMPANY (a Pennsylvania corporation) P.O. Box 8699 2301 Market Street Philadelphia, Pennsylvania 19101-8699 (215) 841-4000 23-0970240 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the ExchangeAct (17 CFR 240.13e-4(c)) Section 7 — Regulation FD Item 7.01. Regulation FD Disclosure. On June 6-7, 2007, Exelon Corporation (Exelon) will meet with investors and participate in the Citigroup Power, Gas and Utilities Conference in Charleston, South Carolina.During these discussions, Exelon will reaffirm its adjusted (non-GAAP) operating earnings guidance ranges for 2007 for Exelon, Exelon Generation Company, LLC (Generation), Commonwealth Edison Company (ComEd) and PECO Energy Company (PECO).Exelon will use handouts consisting of materials previously filed on the Current Reports on Form 8-K on May 22, 2007 and May 29, 2007 in connection with the Edison Electric Institute Annual Finance Committee Meeting and the Deutsche Bank Energy and Utilities Conference, respectively.The pages in the handouts which contain credit rating information have been updated to reflect the downgrade in ComEd’s short-term and long-term security ratings from Standard & Poor’s Corporation (S&P) on June 1, 2007.ComEd’s S&P corporate credit rating, senior secured debt, senior unsecured debt and commercial paper ratings are BB, BBB-, B+ and B, respectively. * This combined Form 8-K is being furnished separately by Exelon, Generation, ComEd and PECO (Registrants).Information contained herein relating to any individual registrant has been furnished by such registrant on its own behalf.No registrant makes any representation as to information relating to any other registrant. This Current Report includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, that are subject to risks and uncertainties. The factors that could cause actual results to differ materially from these forward-looking statements include those discussed herein as well as those discussed in (1) Exelon’s 2006 Annual Report on Form 10-K in (a) ITEM 1A. Risk Factors, (b) ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations and (c) ITEM 8. Financial Statements and Supplementary Data: Note 18; (2) Exelon’s First Quarter 2007 Quarterly Report on Form 10-Q in (a) Part II, Other Information, ITEM 1A. Risk Factors and (b) Part I, Financial Information, ITEM 1. Financial Statements: Note 13; and (3) other factors discussed in filings with the Securities and Exchange Commission by the Registrants.Readers are cautioned not to place undue reliance on these forward-looking statements, which apply only as of the date of this Current Report. None of the Registrants undertakes any obligation to publicly release any revision to its forward-looking statements to reflect events or circumstances after the date of this Current Report. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXELON GENERATION COMPANY, LLC PECO ENERGY COMPANY /s/ John F. Young John F. Young Executive Vice President, Finance and Markets and Chief Financial Officer Exelon Corporation COMMONWEALTH EDISON COMPANY /s/ Robert K. McDonald Robert K. McDonald Senior Vice President, Chief Financial Officer, Treasurer and Chief Risk Officer Commonwealth Edison Company June 6, 2007
